DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al. (US Patent No. US 7,277,594 B2, Oct. 2, 2007) (hereinafter “Hofstetter”) in view of Gorek et al. (US PG Pub. No. US 2010/0312103 A1, Dec. 9, 2010) (hereinafter “Gorek”).
Regarding claim 1: Hofstetter teaches a surgical navigation system for use with an x-ray imaging device configured to acquire an x-ray image of an anatomical structure at one of a plurality of angular positions relative to a direction toward center of Earth gravity, the system comprising: a localizer unit comprising a tracking sensor and a gravity vector sensor, the tracking sensor and the gravity vector sensor mounted to the localizer unit, wherein the gravity vector sensor is configured to detect the direction toward center of Earth gravity regardless of an orientation of the tracking sensor (figure 1; position measurement device 12, optoelectric camera 2, gravity vector determination device 52; column 5, lines 25-41; column 6, lines 35-50); a tracking device configured to be coupled to the x-ray imaging device so as to be movable with movement of the x-ray imaging device between the plurality of angular positions, the tracking device comprising a tracking element detectable by the tracking sensor (markers 21; column 5, lines 61-67); and a computer processor operatively coupled to the localizer unit (computer 8), said computer processor configured implement an imaging routine comprising: receiving tracking data from the tracking sensor and a gravity vector from the gravity vector sensor (column 6, lines 21-22; column 6, lines 35-50); generating an image vector based on the tracking data with the image vector being indicative of the one of the plurality of angular positions at which the x-ray image was acquired (column 6, lines 21-26 - "position and orientation of imager 28"); determining an angle between the image vector and the gravity vector (column 6, lines 50-62 - "angular deviation").
Hofstetter does not teach assigning an image identifier to the x-ray image based on the determined angle, the image identifier configured to provide an indication of the one of the plurality of angular position at which the x-ray image was acquired.
Gorek, in the same field of endeavor, teaches assigning an image identifier to the x-ray image based on the determined angle, the image identifier configured to provide an indication of the one of the plurality of angular position at which the x-ray image was acquired ([0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Hofstetter by including the image identifier of Gorek in order to allow a user to quickly and easily determine the view orientation of a displayed image.
	Regarding claim 2: Hofstetter and Gorek teach the system of claim 1, further comprising a display coupled to the computer processor, wherein the display is configured to display the x-ray image with the image identifier corresponding to one of the plurality of angular positions at which the x-ray image was acquired (Gorek - figs. 31-34).
	Regarding claim 3: Hofstetter and Gorek teach the system of claim 1, further comprising memory coupled to the computer processor and configured to store a first predefined range of angles and a second predefined range of angles exclusive from the first predefined range of angles, wherein the imaging routine further comprises: receiving the first and second predefined ranges of angles from the memory (Gorek - [0087] – since the indicator 656 provides two different view indicators, each corresponding to an angular position, this step is considered to be implicitly disclosed as the invention of Gorek would not otherwise operate as described; [0090] – since the indicator 678 provides an indication of the C-arm position within a plurality of ranges relative to the target angle, this step is considered to be implicitly disclosed as the invention of Gorek would not otherwise operate as described); determining whether the determined angle is within the first predefined range of angles or the second predefined range of angles (Gorek – [0087] – the lateral or AP indicator 656 is assigned based on the angle of the C-arm, [0090] – the relative angular position indicator 678 is assigned based on the angle of the C-arm; both of these would necessarily include determining which angular range corresponds to the position of the C-arm); and assigning the image identifier to the x-ray image when the determined angle is within the first predefined range of angles and not within the second predefined range of angles (Gorek – [0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678 where segments 680 correspond to individual predefined angular ranges around the target angle).
	Regarding claim 4: Hofstetter and Gorek teach the system of claim 3, wherein the first predefined range of angles is greater than 45 degrees to less than or equal to 135 degrees, and wherein the second predefined range of angles is greater than 0 degrees to less than or equal to 45 degrees, and greater than 135 degrees to less than or equal to 180 degrees (Gorek - figures 9-12B illustrate a range of different possible target angle positions where at least the lateral and AP with within these angular ranges, and where at least the indicator 656 corresponds to either a lateral or AP view).
	Regarding claim 5: Hofstetter and Gorek teach the system of claim 4, wherein the image identifier is a lateral image identifier configured to be displayed along with the x-ray image to provide the indication that the x-ray image is a lateral x-ray image of the anatomical structure (Gorek - 0087] - "as shown here the C-arm is oriented in the owl's eye position which is not a true AP view but is generally closer to a true AP view than a true lateral view. If the C-arm is rotated past a certain point, by way of example, 60 degrees, the indicator will change to indicate the opposite view (e.g. lateral)").
	Regarding claim 6: Hofstetter and Gorek teach the system of claim 1, further comprising a memory coupled to the computer processor and configured to store predefined ranges of angles exclusive from one another, wherein the image identifier comprises a plurality of image identifiers each corresponding to one or more of the plurality of predefined ranges of angles, wherein the imaging routine further comprises: retrieving the predefined ranges of angles from the memory (Gorek - [0087] – since the indicator 656 provides two different view indicators, each corresponding to an angular position, this step is considered to be implicitly disclosed as the invention of Gorek would not otherwise operate as described; [0090] – since the indicator 678 provides an indication of the C-arm position within a plurality of ranges relative to the target angle, this step is considered to be implicitly disclosed as the invention of Gorek would not otherwise operate as described); determining which one of the predefined ranges of angles the determined angle is within angles (Gorek – [0087] – the lateral or AP indicator 656 is assigned based on the angle of the C-arm, [0090] – the relative angular position indicator 678 is assigned based on the angle of the C-arm; both of these would necessarily include determining which angular range corresponds to the position of the C-arm); and assign one of the plurality of image identifiers to the x-ray image based on the determined one predefined range of angles (Gorek – [0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678 where segments 680 correspond to individual predefined angular ranges around the target angle).
	Regarding claim 7: Hofstetter and Gorek teach the system of claim 2, wherein the imaging routine further comprises updating the x-ray image on the display with a second x-ray image on the display when the second x-ray image is assigned a second image identifier the same as the first image identifier, the second image identifier based on a second determined angle between a second image vector being indicative of one of the plurality of angular positions at which the second x-ray image was acquired, and the gravity vector (Gorek - [0063] - the images can be live fluoroscopic images, where each frame of a live image stream "updates" the previously displayed image, [0087]).
	Regarding claim 8: Hofstetter and Gorek teach the system of claim 2, wherein the computer processor is configured to display a visual representation of a surgical instrument onto the x-ray image on the display with the visual representation appearing from one of at least two different perspectives based on the image identifier (Gorek - [0089], figure 33).
	Regarding claim 9: Hofstetter teaches a method for acquiring an x-ray image of an anatomical structure with an C-arm imaging device and identifying the x-ray image on a display, wherein a navigation system is provided and includes a tracking device coupled to the C-arm imaging device and including a tracking element detectable by a tracking sensor of a localizer, a gravity vector sensor configured to detect the direction toward center of Earth gravity regardless of an orientation of the tracking sensor, and a computer processor, said method comprising: acquiring a first of the x-ray images with the C-arm imaging device at a first angular position, wherein the tracking sensor detects a first pose of the tracking device as the first x-ray image is acquired (column 5, lines 42-51 – “first and second positions ...and...obtain an image...from each of the plurality of positions”, AP and lateral-medial object images); generating with the computer processor a first image vector based on the first pose of the tracking device (column 6, lines 21-26 - "position and orientation of imager 28"); generating a gravity vector based on the gravity vector sensor (column 6, lines 21-22; column 6, lines 35-50); determining with the computer processor a first angle between the first image vector and the gravity vector (column 6, lines 50-62 - "angular deviation"); acquiring a second of the x-ray images with the C-arm imaging device at a second angular position different than the first angular position, wherein the tracking sensor detects a second pose of the tracking device as the second x-ray image is acquired (column 5, lines 42-51 – “first and second positions ...and...obtain an image...from each of the plurality of positions”, AP and lateral-medial object images); generating with the computer processor a second image vector based on the second pose of the tracking device (column 6, lines 21-26 - "position and orientation of imager 28"); determining with the computer processor a second angle between the second image vector and the gravity vector (column 6, lines 50-62 - "angular deviation").
	Hofstetter does not teach assigning with the computer processor first and second image identifiers to the first and second x-ray images based on the first and second determined angles and displaying the images (with identifiers) on the display.
Gorek, in the same field of endeavor, teaches assigning an image identifier to an x-ray image based on a determined angle and displaying the image with the identifier (figures 9-12B - angles A1 and A2, [0064], [0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hofstetter by applying the image identifiers of Gorek to the first and second images in order to allow a user to quickly and easily determine the view orientation of displayed images.
	Regarding claim 10: Hofstetter and Gorek teach the method of claim 9, wherein the tracking element of the tracking device is a first tracking element, said method further comprising: providing a surgical instrument, and a second tracking element coupled to the surgical instrument (Gorek - surgical instrument 14, [0059]); tracking a pose of the surgical instrument by detecting the second tracking element with the tracking sensor (Gorek – [0059]); and overlaying a visual representation of the surgical instrument onto at least one of the first and second x-ray images on the display with the visual representation appearing from one of at least two different perspectives based on the first and second image identifiers (Gorek - [0089], figure 33).
	Regarding claim 11: Hofstetter and Gorek teach the method of claim 9, further comprising displaying the first and second image identifiers on the display and respectively associated with the first and second x-ray images (Gorek - figs. 31-34).
	Regarding claim 12: Hofstetter and Gorek teach the method of claim 9, wherein the first image identifier corresponds with the first x-ray image being one of an anterior-posterior (A-P) x-ray image and a lateral x-ray image of the anatomical structure (Hofstetter - column 5, lines 42-51 – AP and lateral-medial object images), and wherein the second image identifier corresponds with the second x-ray image being one of another A-P x-ray image and another lateral x-ray image of the anatomical structure (Gorek - [0087] - "as shown here the C-arm is oriented in the owl's eye position which is not a true AP view but is generally closer to a true AP view than a true lateral view. If the C-arm is rotated past a certain point, by way of example, 60 degrees, the indicator will change to indicate the opposite view (e.g. lateral)").
	Regarding claim 13: Hofstetter and Gorek teach the method of claim 9 further comprising memory coupled to the computer processor and configured to store a first predefined range of angles and a second predefined range of angles exclusive from the first predefined range of angles, wherein the imaging routine further comprises: receiving the first and second predefined ranges of angles from the memory (Gorek - [0087] – since the indicator 656 provides two different view indicators, each corresponding to an angular position, this step is considered to be implicitly disclosed as the invention of Gorek would not otherwise operate as described; [0090] – since the indicator 678 provides an indication of the C-arm position within a plurality of ranges relative to the target angle, this step is considered to be implicitly disclosed as the invention of Gorek would not otherwise operate as described); determining whether the determined angle is within the first predefined range of angles or the second predefined range of angles (Gorek – [0087] – the lateral or AP indicator 656 is assigned based on the angle of the C-arm, [0090] – the relative angular position indicator 678 is assigned based on the angle of the C-arm; both of these would necessarily include determining which angular range corresponds to the position of the C-arm); and assigning the image identifier to the x-ray image when the determined angle is within the first predefined range of angles and not within the second predefined range of angles (Gorek – [0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678 where segments 680 correspond to individual predefined angular ranges around the target angle).
	Regarding claim 14: Hofstetter and Gorek teach the method of claim 13, wherein the first predefined range of angles is greater than 45 to less than or equal to 135, and wherein the second predefined range of angles is greater than 0 to less than or equal to 45, and greater than 135 to less than or equal to 180 (Gorek - figures 9-12B illustrate a range of different possible target angle positions where at least the lateral and AP with within these angular ranges, and where at least the indicator 656 corresponds to either a lateral or AP view).
	Regarding claim 15: Hofstetter and Gorek teach the method of claim 9. While Hofstetter and Gorek are generally silent on the particular order of displaying images and assigning image indicators, including wherein the step of displaying the first x-ray image on the display is performed after the step of assigning the first image identifier and prior to the step of acquiring the second x-ray image, Hofstetter teaches that the processing performed on the gravity sensor and tracking sensor data is performed prior to display of the images (see e.g. column 2, lines 33 - 38 describing correcting image distortion using the gravity sensor data to prepare a corrected image). In the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious to determine the image identifier at the time when the other processing of the sensor data is performed (i.e. prior to display) in order to minimize the number of separate processing operations necessary to produce the display image.
	Regarding claim 16: Hofstetter teaches a method for acquiring an x-ray image of an anatomical structure with an C-arm imaging device and identifying the x-ray image on a display, wherein a navigation system is provided and includes a tracking device coupled to the C-arm imaging device and including a tracking element detectable by a tracking sensor of a localizer, a gravity vector sensor configured to detect the direction toward center of Earth gravity regardless of an orientation of the tracking sensor, and a computer processor, said method comprising: acquiring a first of the x-ray images with the C-arm imaging device at a first angular position, wherein the tracking sensor detects a first pose of the tracking device as the first x-ray image is acquired (column 5, lines 42-51 – “first and second positions ...and...obtain an image...from each of the plurality of positions”, AP and lateral-medial object images); generating with the computer processor a first image vector based on the first pose of the tracking device (column 6, lines 21-26 - "position and orientation of imager 28"); generating a gravity vector based on the gravity vector sensor (column 6, lines 21-22; column 6, lines 35-50); determining with the computer processor a first angle between the first image vector and the gravity vector (column 6, lines 50-62 - "angular deviation"); acquiring a second of the x-ray images with the C-arm imaging device at a second angular position different than the first angular position, wherein the tracking sensor detects a second pose of the tracking device as the second x-ray image is acquired (column 5, lines 42-51 – “first and second positions ...and...obtain an image...from each of the plurality of positions”, AP and lateral-medial object images); generating with the computer processor a second image vector based on the second pose of the tracking device (column 6, lines 21-26 - "position and orientation of imager 28"); determining with the computer processor a second angle between the second image vector and the gravity vector (column 6, lines 50-62 - "angular deviation").
	Hofstetter does not teach determining with the computer processor first and second image identifiers for the first and second x-ray images based on the determined angles and displaying the first and second x-ray images on the display in a manner based on the image identifiers.
Gorek, in the same field of endeavor, teaches assigning an image identifier to an x-ray image based on a determined angle and displaying the image in a manner based on the identifier (figures 9-12B - angles A1 and A2, [0064], [0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Hofstetter by applying the image identifiers and display of Gorek to the first and second images in order to allow a user to quickly and easily determine the view orientation of displayed images.
Regarding claim 17: Hofstetter and Gorek teach the method of claim 16, wherein the step of determining with the computer processor the first image identifier and/or the second image identifier further comprises identifying the x-ray image as either a lateral x-ray image or an anterior-posterior (A-P) x-ray image, wherein the x-ray image is identified as the A-P x-ray image if the determined angle is within a first predefined range of angles or as the lateral x-ray image if the determined angle is within a second predefined range of angles exclusive from the first predefined range of angles (Gorek - [0087]-[0088], [0090]-[0091] - view indicator 656 and C-arm target indicator 678 where segments 680 correspond to individual predefined angular ranges around the target angle).
Regarding claim 18: Hofstetter and Gorek teach the method of claim 17, wherein the first predefined range of angles is greater than 45 to less than or equal to 135, and the second predefined range of angles is greater than 0 to less than or equal to 45, and greater than 135 to less than or equal to 180 (Gorek - figures 9-12B illustrate a range of different possible target angle positions where at least the lateral and AP with within these angular ranges, and where at least the indicator 656 corresponds to either a lateral or AP view).
Regarding claim 19: Hofstetter and Gorek teach the method of claim 17, further comprising overlaying a visual representation of a surgical instrument onto the x-ray image on the display with the visual representation appearing from one of at least two different perspectives based on whether the x-ray image is identified as the lateral x-ray image or the A-P x-ray image (Gorek - [0089], figure 33).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793